DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 25-27, 29-44 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 29, 31, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 25
The language “wherein the system is configured to:” renders the claim indefinite because the language describes the function or operation of the system instead of defining the structure that makes up the system as required by 35 U.S.C. 112, second paragraph. Consequently, the structure of the system unclear. The structure which goes to make up the system must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative system. In order to overcome the rejection, the Examiner recommends explicitly reciting the 

In reference to claim 29
Claim 29 is indefinite because it depends from cancelled claim 28. For the purpose of examination, the examiner assumes it depends from claim 26.

In reference to claim 31
The language “wherein the method is executed on a per service basis” renders the claim indefinite because the scope of the claim is unclear. It is unclear what step or steps the language the method being executed on a per service basis constitutes.

In reference to claim 40
Claim 40 recites the limitation "the method" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The language “wherein the method is executed on a per service basis” renders the claim indefinite because the scope of the claim is unclear. It is unclear what step or steps the language the method being executed on a per service basis constitutes.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of claim 35 upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25-27, 29, and 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0021941) in view of Hart (US 8571468).
-	In reference to claim 25
e.g. QoS for whole link comprising link segments; par. 0030-0031), the wireless link providing a service (e.g. service par. 0064) from a transmitting entity (e.g. eNB; Fig. 1 par. 0031) to a receiving entity (e.g. UE Fig. 1 par. 0031), the system comprising: 
a controller (e.g. eNB; par. 0031) controlling a plurality of relay stations (e.g. multiple RNs; par. 0031 0038, 0072), including a plurality of mobile relay stations (e.g. mobile RBs; par. 0045); 
wherein the system is configured to: 
receive data, decisive of the QoS of hops of the wireless link (e.g. collect parameters affecting QoS of hops of wireless link; par. 0044-0045; 0049) 
determine, based on the received data, that at least one QoS target-value of one of the hops is, or is predicted, not to be met (e.g. determine, based on the collected parameters, that at least one QoS target-value of a wireless segment is unabled to be achieved; par. 0046-0052); 
determine, for at least one of the hops, one or more actions for achieving that the at least one QoS target-value is met (e.g. determine to adapt modulation, codding power, frequency, and/or spatial diversity for achieving QoS target value; par. 0050-0056,).
 and initiating, based on the determining of one or more actions, execution of the one or more determined actions (e.g. adapting modulation, codding power, frequency, and/or spatial diversity; par. 0050-0056)

Hart teaches the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value (e.g. base station distributes instructions to a relay node to adjust its transmission power based on a SINR value compared to a desired target SINR value; col. 15 line 41-54, col. 16 line 10-43); and/or initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zheng et al. to include the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value; and/or initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link as suggested by Hart because it would allow the controller to command a mobile relay to adjust a transmission power based on a determined QoS value in order to improve the quality of a data transmission on a wireless link in order to reduce error of the data transmission.


Zheng et al. teaches a method, at a controller (e.g. eNB; par. 0031), for controlling the Quality of Service (QoS) of a wireless link (e.g. QoS for whole link comprising link segments; par. 0030-0031), the wireless link providing a service (e.g. service par. 0064) from a transmitting entity (e.g. eNB; Fig. 1 par. 0031) to a receiving entity (e.g. UE Fig. 1 par. 0031), the wireless link being provided by a plurality of relay stations (e.g. multiple RNs; par. 0031, 0038, 0072), including a plurality of mobile relay stations (e.g. mobile RBs; par. 0045); the method comprising:
receiving data, decisive of the QoS of hops of the wireless link (e.g. collect parameters affecting QoS of hops of wireless link; par. 0044-0045; 0049) 
determining, based on the received data, that at least one QoS target-value of one of the hops is, or is predicted, not to be met (e.g. determine, based on the collected parameters, that at least one QoS target-value of a wireless segment is unabled to be achieved; par. 0046-0052); 
determining, for at least one of the hops, one or more actions for achieving that the at least one QoS target-value is met (e.g. determine to adapt modulation, codding power, frequency, and/or spatial diversity for achieving QoS target value; par. 0050-0056,)
 and initiating, based on the determining of one or more actions, execution of the one or more determined actions (e.g. adapting modulation, codding power, frequency, and/or spatial diversity; par. 0050-0056)
Zheng et al. does not teach the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay 
Hart teaches the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value (e.g. base station distributes instructions to a relay node to adjust its transmission power based on a SINR value compared to a desired target SINR value; col. 15 line 41-54, col. 16 line 10-43); and/or initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zheng et al. to include the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value; and/or initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link as suggested by Hart because it would allow the controller to command a mobile relay to adjust a transmission power based on a determined QoS value in order to improve the quality of a data transmission on a wireless link in order to reduce error of the data transmission.

-	In reference to claim 27
par. 0054)

-	In reference to claim 29
Zheng et al. teaches a system and method that covers substantially all limitations of the parent claim
Zheng et al. does not teach wherein the initiation of execution of one or more actions comprises: instructing one of the mobile relay stations to adjust its transmission power; instructing one of the mobile relay stations to adjust its transport format; instructing one of the mobile relay stations to adjust the distance to at least one of the other mobile relay stations; instructing two of the mobile relay stations to switch places in the link; instructing a mobile relay station, other than one of the mobile relay stations, to replace one of the mobile relay stations; instructing a mobile relay station, other than one of the mobile relay stations, to be added to the wireless link; and/or instructing handing over of the controller functionality from the controller to another entity, capable of acting as a controller.
 Hart teaches wherein the initiation of execution of one or more actions comprises: instructing one of the mobile relay stations to adjust its transmission power; (e.g. base station distributes instructions to a relay node to adjust its transmission power col. 16 line 10-43) instructing one of the mobile relay stations to adjust its transport format; instructing one of the mobile relay stations to adjust the distance to at least one of the other mobile relay stations; instructing two of the mobile relay stations to switch places 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zheng et al. to include wherein the initiation of execution of one or more actions comprises: instructing one of the mobile relay stations to adjust its transmission power; instructing one of the mobile relay stations to adjust its transport format; instructing one of the mobile relay stations to adjust the distance to at least one of the other mobile relay stations; instructing two of the mobile relay stations to switch places in the link; instructing a mobile relay station, other than one of the mobile relay stations, to replace one of the mobile relay stations; instructing a mobile relay station, other than one of the mobile relay stations, to be added to the wireless link; and/or instructing handing over of the controller functionality from the controller to another entity, capable of acting as a controller as suggested by Hart because it would allow the controller to command a mobile relay to adjust a transmission power based on a determined QoS value in order to improve the quality of a data transmission on a wireless link in order to reduce error of the data transmission.

-	In reference to claim 31
par. 0064)

-	In reference to claim 32-33
The combination of Zheng et al. and Hart teaches a system and method that covers substantially all limitations of the parent claim. Zheng et al. further teaches initiating, for each mobile relay station, a QoS target-value, relevant for a hop to which the respective mobile relay station is connected (par. 0041, 0046); and transmitting, to each of the mobile relay stations, the respective QoS target-value; (par. 0049) redefining the QoS target-value applicable for at least one of the hops (par. 0054-0055).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0021941) in view of Hart (US 8571468), as applied to the parent claim, in view of Srivastava et al. (US 6735178).
-	In reference to claim 30
The combination of Zheng et al. and Hart teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Zheng et al. and Hart does not teach the received data comprises: a bitrate of one of the mobile relay stations; a latency of one of the mobile relay stations; a buffer level of one of the mobile relay stations; a battery level of one of the mobile relay stations; and/or a transmission power of one of the mobile relay stations.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the received data of the combination of Zheng et al. and Hart to include latency of one of the mobile relay stations as suggested by Srivastava et al. because it allows the latency to be utilized to determine one QoS target-value is met so that it may be determined whether actions are needed to achieve the QoS target-value. 

Claims 35-38, 40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0021941) in view of Hart (US 8571468), as applied to the parent claim, in view of Thubert et al. (US 2019/0132784).
-	In reference to claim 35, 37
Zheng et al. teaches a controller (e.g. eNB; par. 0031), for controlling the Quality of Service (QoS) of a wireless link (e.g. QoS for whole link comprising link segments; par. 0030-0031)  providing a service (e.g. service par. 0064) from a transmitting entity (e.g. eNB; Fig. 1 par. 0031) to a receiving entity (e.g. UE Fig. 1 par. 0031), the wireless link being provided by a plurality of relay stations (e.g. multiple RNs; par. 0031, 0038, 0072), including a plurality of mobile relay stations (e.g. mobile RBs; par. 0045); the controller operative to
receive data, decisive of the QoS of hops of the wireless link (e.g. collect parameters affecting QoS of hops of wireless link; par. 0044-0045; 0049
determine, based on the received data, that at least one QoS target-value of one of the hops is, or is predicted, not to be met (e.g. determine, based on the collected parameters, that at least one QoS target-value of a wireless segment is unabled to be achieved; par. 0046-0052); 
determine, for at least one of the hops, one or more actions for achieving that the at least one QoS target-value is met (e.g. determine to adapt modulation, codding power, frequency, and/or spatial diversity for achieving QoS target value; par. 0050-0056,)
 and initiate, based on the determining of one or more actions, execution of the one or more determined actions (e.g. adapting modulation, codding power, frequency, and/or spatial diversity; par. 0050-0056)
Zheng et al. does not teach the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value; and/or initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link.
Hart teaches the initiating execution of one or more actions comprises: initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value (e.g. base station distributes instructions to a relay node to adjust its transmission power based on a SINR value compared to a desired target SINR value; col. 15 line 41-54, col. 16 line 10-43); and/or initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link.

The combination of Zheng et al. and Hart teaches does not teach the controller comprising: processing circuitry; memory containing instructions executable by the processing circuitry.
Thubert et al. teaches processing circuitry (e.g. processor 2002; par. 0078); memory (e.g. memory 2004; par. 0078) containing instructions executable by the processing circuitry.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of the combination of Zheng et al. and Hart to include processing circuitry; memory containing instructions executable by the processing circuitry as suggested by Thubert et al. because it allows the instructions to be updated or modified and executed by the processing circuitry to perform a new function.


The combination of Zheng et al., Hart and Thubert et al. teaches a system and method that covers substantially all limitations of the parent claim. Zheng et al. further teaches the receiving is achieved by periodically monitoring each mobile relay station (par. 0054).

-	In reference to claim 38
The combination of Zheng et al., Hart and Thubert et al. teaches a system and method that covers substantially all limitations of the parent claim
The combination of Zheng et al. and Thubert et al. does not teach wherein the initiation of execution of one or more actions comprises: instructing one of the mobile relay stations to adjust its transmission power; instructing one of the mobile relay stations to adjust its transport format; instructing one of the mobile relay stations to adjust the distance to at least one of the other mobile relay stations; instructing two of the mobile relay stations to switch places in the link; instructing a mobile relay station, other than one of the mobile relay stations, to replace one of the mobile relay stations; instructing a mobile relay station, other than one of the mobile relay stations, to be added to the wireless link; and/or instructing handing over of the controller functionality from the controller to another entity, capable of acting as a controller.
 Hart teaches wherein the initiation of execution of one or more actions comprises: instructing one of the mobile relay stations to adjust its transmission power; (e.g. base station distributes instructions to a relay node to adjust its transmission power col. 16 line 10-43) instructing one of the mobile relay stations to adjust its transport format; 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the combination of Zheng et al. and Thubert et al. to include wherein the initiation of execution of one or more actions comprises: instructing one of the mobile relay stations to adjust its transmission power; instructing one of the mobile relay stations to adjust its transport format; instructing one of the mobile relay stations to adjust the distance to at least one of the other mobile relay stations; instructing two of the mobile relay stations to switch places in the link; instructing a mobile relay station, other than one of the mobile relay stations, to replace one of the mobile relay stations; instructing a mobile relay station, other than one of the mobile relay stations, to be added to the wireless link; and/or instructing handing over of the controller functionality from the controller to another entity, capable of acting as a controller as suggested by Hart because it would allow the controller to command a mobile relay to adjust a transmission power based on a determined QoS value in order to improve the quality of a data transmission on a wireless link in order to reduce error of the data transmission.


The combination of Zheng et al., Hart and Thubert et al. teaches a system and method that covers substantially all limitations of the parent claim. Zheng et al. further teaches method is executed on a per service basis. (par. 0064)

-	In reference to claim 42-43
The combination of Zheng et al., Hart and Thubert et al. teaches a system and method that covers substantially all limitations of the parent claim. Zheng et al. further teaches initiating, for each mobile relay station, a QoS target-value, relevant for a hop to which the respective mobile relay station is connected (par. 0041, 0046); and transmitting, to each of the mobile relay stations, the respective QoS target-value; (par. 0049) redefining the QoS target-value applicable for at least one of the hops (par. 0054-0055)

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0021941) in view of Hart (US 8571468) in view of Thubert et al. (US 2019/0132784), as applied to the parent claim, and further in view of Srivastava et al. (US 6735178).
-	In reference to claim 39
The combination of Zheng et al., Hart and Thubert et al. teaches a system and method that covers substantially all limitations of the parent claim. 
The combination of Zheng et al., Hart and Thubert et al does not teach the received data comprises: a bitrate of one of the mobile relay stations; a latency of one of the 
Srivastava et al. teaches received data comprises: a latency of a relay station (col.3 lines 24- col. 3 line 45)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the received data of the combination of Zheng et al., Hart and Thubert et al. to include latency of one of the mobile relay stations as suggested by Srivastava et al. because it allows the latency to be utilized to determine one QoS target-value is met so that it may be determined whether actions are needed to achieve the QoS target-value.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2013/0021941) in view of Hart (US 8571468) in view of Thubert et al. (US 2019/0132784), as applied to the parent claim, and further in view of Shoshan et al. (US 2014/0220923).
-	In reference to claim 41
The combination of Zheng et al., Hart and Thubert et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of Zheng et al., Hart and Thubert et al. does not teach wherein the controller is an Unmanned Aerial Vehicle.
Shoshan et al. teaches an Unmanned Aerial Vehicle (par. 0034)
.

Allowable Subject Matter
Claims 34 and 44 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
On page 11 of the Remarks with respect to claim 26, states “The disclosure of Hart is avoiding propagation loss between the relay node and the base station, through the increase or decrease of the transmit power between two receiving nodes, a base station and a relay node. Hart is directed towards only the detection of a change in in the transmit power of an intermediate apparatus, the relay node, in order to increase the SINR at the relay station itself. In contrast, the claim invention is directed towards maintaining the overall QoS requirements of a wireless link, between a user equipment (transmitting entity) and a base station (receiving entity), by controlling, coordinating and 
The Examiner agrees that the combination of Zheng et al. and Hart does not teach initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link. However, this language is not required because the claim requires only ONE of initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value; OR initiating distribution of instructions, to a mobile relay station other than one of the mobile relay stations, on how to contribute to the wireless link. The combination of Zheng et al. and Hart meets the limitation of initiating distribution of instructions, to at least one of the mobile relay stations, on how the respective mobile relay station shall adapt to the determined QoS value as explained in the above rejection. Consequently, the rejection of the independent claims is proper.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466